I concur in the first paragraph of the syllabus and the rules and principles therein announced. I do not agree that the purchaser, who stands ready at all times to pay the purchase price, should be charged interest on the unpaid balance and that the amount of such interest should be set off against the amount due him for rents and profits. The purchaser could not invest this money; he was bound to keep it on hand ready to pay the balance due whenever payment was demanded; if he could not pay on demand, he would lose the 10 per cent. he had already paid on the purchase price.
The same principle should be applied as where a debtor tenders to his creditor the amount due the creditor and the creditor refuses to accept the tender. If the creditor brings an action against his debtor and does not recover a greater sum than the amount tendered, the creditor is not entitled to interest after the date of the tender. It may be suggested the record does not show the purchaser made any tender. A sufficient answer to this is, a person is not required to do a useless thing. He bought the land, paid in 10 per cent. of the purchase price, all that was required of him. The sale was confirmed by the court, and one of the parties claiming an interest in the land before the sale took an appeal. It would have been useless for the purchaser to have made a tender. Therefore, it was unnecessary to make the tender. He had done all that was required of him. As soon as he had an opportunity to pay the balance of the purchase price and receive the deed, he responded by payment. Applying this principle, the purchaser is not liable for interest on the unpaid balance of the purchase price.